                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

MR. JAMES M. WILLIAMS,                           *

       Plaintiff,                                *

               v                                 *            Civil Action No. DKC-18-2004

HOLLY PIERCE, NP,                                *

       Defendant.                         *
                                         ***
                                  MEMORANDUM OPINION

       Defendant Holly Pierce, NP, filed a motion to dismiss or for summary judgment (ECF No.

15) in response to this civil rights complaint filed by Plaintiff James M. Williams, an inmate

incarcerated at North Branch Correctional Institution in Cumberland, Maryland. Mr. Williams

opposes the motion. ECF No. 17.1 A hearing in this matter is deemed unnecessary. See Local

Rule 105.6 (D. Md. 2018). For the reasons stated below, Defendant’s motion, construed as one

for summary judgment due to the court’s reliance on outside materials,2 will be granted.

                                           Background

       Mr. Williams suffers from diabetic neuropathy which causes burning and numbness in his

feet and hands. ECF No. 1 at p. 2. To address the pain caused by his condition, Mr. Williams was

prescribed Neurontin which he was taking for approximately three or more years. Id. On

February 20, 2018, when Mr. Williams placed a sick call slip requesting renewal of his Neurontin

prescription, he was informed that the prescription was cancelled by Defendant Holly Pierce, a



   1
        Although Mr. Williams’ opposition is inartfully pled, it is clear from reading the document
that his intention is to support his claim against Holly Pierce and not, as counsel seems to suggest,
to voluntarily dismiss the complaint against her. See ECF No. 18 (consent to dismiss and reply).
   2
       See Fed. R. of Civ. Proc. 56 and Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007)
(consideration of materials outside of original pleadings is appropriate for summary judgment).
Nurse Practitioner employed by the healthcare contractor providing services to inmates confined

to the Maryland Division of Correction. Id. Mr. Williams claims that in place of his prescription

medication, Defendant gave him fish oil pills for his pain. Id. When Mr. Williams could no longer

take his prescription medication, the pain caused by his diabetic neuropathy returned. Id.

       Mr. Williams states that Defendant took other steps deliberately to cause him harm and

explains that on June 15, 2018, Defendant altered the standing order for the administration of his

insulin. Id. Mr. Williams was on a sliding scale for the administration of insulin whenever his

“numbers are high.” Id. Defendant changed the order to administration of 10 ml of insulin at 4:00

a.m. and 4:00 p.m. Id. Mr. Williams states that he believes Defendant is “now out to hurt me

because of these actions I am taking to get taken care of.” Id.

       As relief Mr. Williams asks for an Order requiring the medical care providers at NBCI to

treat his diabetic neuropathy, return his prescription for Neurontin, and award compensatory

damages of $5,000 for his pain and suffering. ECF No. 1 at p. 3.

       Defendant admits that Mr. Williams suffers from type II diabetes,3 but claims she did not

terminate his prescription for Neurontin, nor did she write a prescription for 10 ml of insulin to be

administered to him twice daily. ECF No. 15-5 (Affidavit of Holly Pierce, NP). Verified medical

records submitted in support of Defendant’s motion establish that Mr. Williams was seen by Dr.

Mahboob Ashraf on November 16, 2017, in the “chronic care clinic” for the monitoring of his

chronic health conditions, including diabetes. ECF No. 15-4 at pp. 2-5. At that time, a prescription

for 800 mg of Neurontin administered twice daily was in place. Id. at p. 4 (list of medications

showing start date of Neurontin as October 16, 2017 and expiration date of February 16, 2018).




   3
        In addition, Mr. Williams has a history of asthma and hypertension as well as a mental
health history of depression. ECF No. 15-4 at p. 2.
                                                 2
On that same date, Dr. Ashraf submitted a “non-formulary request” for Gabapentin, 800 mg twice

daily, for treatment of “diabetic neuropathies.” Id. at p. 6. Gabapentin is the generic name for

Neurontin.4

       According to Defendant’s explanation, unnamed staff made an error in Mr. Williams’

prescription when the February 2018 medication administration record was prepared and a prior

order issued by Nurse Practitioner Self for a Neurontin prescription covering the period of October

25, 2017 through February 21, 2018 was recorded. ECF No. 15-5 at p. 2, ¶3. When Mr. Williams

was again seen by Dr. Ashraf on February 15, 2018, his prescription was not renewed but he

received Neurontin through the February 21, 2018 expiration date. Id., see also ECF No. 15-4 at

pp. 9-12.

       Defendant states that the only time she encountered Mr. Williams was on January 26, 2018,

when he reported suffering an injury to his knee. ECF No. 15-5 at p. 2, ¶4; ECF No. 15-4 at pp.

7-8. At that time, Mr. Williams had a current, unexpired prescription for Neurontin. ECF No. 15-

4 at p. 8. Defendant had no further encounters with Mr. Williams until March 2, 2018, when she

discussed his lab test results with him. ECF No. 15-4 at p. 13.

       On March 9, 2018, Mr. Williams was seen by Stacie Mast, RN, for complaints of pain in

his feet and hands. ECF No. 15-4 at pp. 16-17. Mr. Williams told Ms. Mast that he needed his

Neurontin returned to address the pain he was experiencing as a result of his diabetes. Id. at p. 16.

Ms. Mast noted that Mr. Williams had been non-compliant with his medications and insulin

schedule, resulting in several recent high blood sugar levels. Id. Mr. Williams was also not

reporting to medical to have his blood sugar checked at 4:00 a.m. Id. She discussed the importance




   4
       See   https://www.mayoclinic.org/drugs-supplements/gabapentin-oral-route/description/
drg-20064011 (last visited June 3, 2019).
                                                 3
of having his blood sugar checked and watching his weight. He was not prescribed Neurontin but

advised to continue taking the medications he was already prescribed. Id. The provider noted for

this encounter is Defendant Holly Pierce, NP. Id. at p. 17. There is no explanation regarding why

Mr. Williams’s prescription for Neurontin was allowed to expire in any of the records submitted

by Defendant. Rather, Tammy Buser, RN, states in a record dated June 29, 2018, that Mr. Williams

was not interested in attempting other solutions for his pain and that she “[e]xplained that

Neurontin was not a choice at this time.” Id. at p. 21.

       Defendant denies that she altered Mr. Williams’ prescription for insulin. She explains that

the alleged dosage prescribed (10 ml, twice per day) is lethal if given once per day and therefore

would not have been written by any medical care provider. ECF No. 15-5 at p. 2, ¶6. In addition,

she states that no order for insulin for Mr. Williams was entered in June of 2018. Id.

                                       Standard of Review

       Summary Judgment is governed by Fed. R. Civ. P. 56(a) which provides that:

       The court shall grant summary judgment if the movant shows that there is no
       genuine dispute as to any material fact and the movant is entitled to judgment as a
       matter of law.

       The Supreme Court has clarified that this does not mean that any factual dispute will defeat

the motion:

         By its very terms, this standard provides that the mere existence of some alleged
         factual dispute between the parties will not defeat an otherwise properly
         supported motion for summary judgment; the requirement is that there be no
         genuine issue of material fact.

Anderson v. Liberty Lobby, Inc., 477 U. S. 242, 247-48 (1986) (emphasis in original).

       “A party opposing a properly supported motion for summary judgment ‘may not rest upon

the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts showing

that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d

                                                  4
514, 522 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)). The court should

“view the evidence in the light most favorable to . . . the nonmovant, and draw all inferences in

her favor without weighing the evidence or assessing the witness’ credibility.” Dennis v. Columbia

Colleton Med. Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). The court must, however, also abide

by the “affirmative obligation of the trial judge to prevent factually unsupported claims and

defenses from proceeding to trial.” Bouchat, 346 F.3d at 526 (internal quotation marks omitted)

(quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993), and citing Celotex Corp. v. Catrett,

477 U.S. 317, 323-24 (1986)).

                                             Analysis

       The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by virtue of

its guarantee against cruel and unusual punishment. Gregg v. Georgia, 428 U.S. 153, 173 (1976);

see also Hope v. Pelzer, 536 U.S. 730, 737 (2002); Scinto v. Stansberry, 841 F.3d 219, 225 (4th

Cir. 2016); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir. 2016). “Scrutiny under the Eighth

Amendment is not limited to those punishments authorized by statute and imposed by a criminal

judgment.” De’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003) (citing Wilson v. Seiter, 501

U.S. 294, 297 (1991)); accord Anderson v. Kingsley, 877 F.3d 539, 543 (4th Cir. 2017). In order

to state an Eighth Amendment claim for the denial of medical care, a plaintiff must demonstrate

that the actions of the defendants, or their failure to act, amounted to deliberate indifference to a

serious medical need. See Estelle v. Gamble, 429 U.S. 97, 106 (1976); see also Anderson, 877

F.3d at 543.

       Deliberate indifference to a serious medical need requires proof that, objectively, the

prisoner plaintiff was suffering from a serious medical need and that, subjectively, the prison staff

were aware of the need for medical attention but failed either to provide it or ensure it was



                                                 5
available. See Farmer v. Brennan, 511 U.S. 825, 834-37 (1994); see also Heyer v. U.S. Bureau of

Prisons, 849 F.3d 202, 209-10 (4th Cir. 2017); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir.

2016); Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008). Objectively, the medical condition at

issue must be serious. See Hudson v. McMillian, 503 U.S. 1, 9 (1992) (there is no expectation that

prisoners will be provided with unqualified access to health care); Jackson v. Lightsey, 775 F.3d

170, 178 (4th Cir. 2014). “A ‘serious medical need’ is ‘one that has been diagnosed by a physician

as mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.’” Heyer, 849 F.3d at 210 (quoting Iko, 535 F.3d at 241); see

also Scinto v. Stansberry, 841 F.3d 219, 228 (4th Cir. 2016) (failure to provide diabetic inmate

with insulin where physician acknowledged it was required is evidence of objectively serious

medical need). Proof of an objectively serious medical condition, however, does not end the

inquiry.

       The subjective component requires “subjective recklessness” in the face of the serious

medical condition. See Farmer, 511 U.S. at 839-40; see also Anderson, 877 F.3d at 544. Under

this standard, “the prison official must have both ‘subjectively recognized a substantial risk of

harm’ and ‘subjectively recognized that his[/her] actions were inappropriate in light of that risk.’”

Anderson, 877 F.3d at 545 (quoting Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir.

2004)); see also Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997) (“True subjective recklessness

requires knowledge both of the general risk, and also that the conduct is inappropriate in light of

that risk.”). “Actual knowledge or awareness on the part of the alleged inflicter . . . becomes

essential to proof of deliberate indifference because ‘prison officials who lacked knowledge of a

risk cannot be said to have inflicted punishment.’” Brice v. Va. Beach Corr. Ctr., 58 F.3d 101,

105 (4th Cir. 1995) (quoting Farmer, 511 U.S. at 844). The subjective knowledge requirement



                                                 6
can be met through direct evidence of actual knowledge or through circumstantial evidence tending

to establish such knowledge, including evidence “that a prison official knew of a substantial risk

from the very fact that the risk was obvious.” Scinto v. Stansberry, 841 F.3d 219, 226 (4th Cir.

2016) (quoting Farmer, 511 U.S. at 842). If the requisite subjective knowledge is established, an

official may avoid liability “if [he] responded reasonably to the risk, even if the harm ultimately

was not averted.” Farmer, 511 U.S. at 844; see also Cox v. Quinn, 828 F.3d 227, 236 (4th Cir.

2016) (“[A] prison official’s response to a known threat to inmate safety must be reasonable.”).

       Type II diabetes, along with the deleterious effects it has on the body when it is left

unaddressed or poorly treated, clearly qualifies as an objectively serious medical condition.

Review of the verified medical records submitted by Defendant confirms that the medical care

providers at NBCI acknowledge the serious nature of Mr. Williams’ illness. He is seen on a regular

basis to monitor his conditions; twice daily blood sugar tests are provided; and medications to treat

his multiple conditions are prescribed. It is also clear that Mr. Williams has been diagnosed with

diabetic neuropathy and that the medication prescribed to him for treatment of that pain has been

terminated for unknown reasons, but it was not terminated by the only named Defendant Holly

Pierce, NP.

       Mr. Williams admits that his Neurontin prescription was reinstated in his response to

Defendant’s motion, but argues that this is proof that Defendant had no authority to withdraw his

prescription. ECF No. 17, see also ECF No. 17-1 at p. 23 (Response to Administrative Remedy

dated December 10, 2018). While it remains unclear when Mr. Williams was again provided with

Neurontin or why it was interrupted, it is undisputed that Defendant Holly Pierce was not

responsible for it, entitling her to summary judgment in her favor on this claim. To the extent that

Mr. Williams’s prescription was allowed to expire due to an error in paperwork, as asserted by



                                                 7
Defendant and undisputed by Mr. Williams, such an act of negligence or inadvertence does not

support an Eighth Amendment claim. To be deliberate, an act or omission must be intentional and

done for the very purpose of causing harm. See Grayson v. Peed, 195 F.3d 692, 695-96 (4th Cir.

1999) (“the Constitution is designed to deal with deprivations of rights, not errors in judgment,

even though such errors may have unfortunate consequences.”)

       Mr. Williams does not dispute Defendant’s assertion that his insulin prescription was never

changed as he alleged. Defendant is therefore entitled to summary judgment in her favor on this

claim. If Mr. Williams wishes to raise claims regarding a knee injury not included in his initial

complaint, he must file a new complaint. A response in opposition to Defendant’s motion is not

the appropriate vehicle through which to amend a complaint.

       A separate Order granting Defendant’s motion and entering judgment in her favor follows.



June 5, 2019                                                       /s/
                                                    DEBORAH K. CHASANOW
                                                    United States District Judge




                                                8
